OFFICE   OF   THE   ATTORNEY    GENiRAL   OF   TEXAS
                                    AUSTIN




    IIonorable,Oeo.W.      COX
    stafo Iiaalth.orrfcmr
    AlwAp,: Taxar :

    Doer sir:..
i
                                                                                             63.6
Honorable         iieo.    ii.   COX, pirge i;




          ~8 to the rirst oondition, we 58~0 rrearohedthe Federal
Code    mad heme found 110national 106i8btiOn rOg+zdi4 8anfttWy
oondttionr on interstate dining oars.     Her hare we.Also~rtreA
that    Song~ees has oonfuted autkorit7  utpona braaoh or the
emoutlw      arm or the Qbvsrmnt to make rwgulation8 ragmllng
tlw mtter.
       80 ru ma the amon                       eomdltion ts,o0noaxned, tr bellma
rush ~m8e8 a8                                                             166 u. 5. eee,
sob BY* 00.

       I5 the Il. I. oak L rtat8 *tat&o  ragdating     the heating
or pa8smnger.ou8 while .lxl.SerYork gtat8.W     8maSUoally    ap-
plyins to lnt~rotatr                 oars, wa8 upbl&Xn           the w      oaae, tb    8tatr
mtatute     rdatiag              tb the rpood blW          *8~   rppUed     to am faterntato
tnin      ~ud'io'tho             Arknaiar  oan, SWW   "tull 'orew lawI* were ap-
pAirA to latustato                   triin8. Xono~.srtkt8~~~~~.r&(tul~tloar were
kdd    to burden            lnter8tPtr       oorppaerh.   Indead,    b    the   F&y   York   oaaa,
we rind     tke      Jfaltti4      Stat+ fkpred adurt.iafia(Z!

                    ** * * TM          ltatutm:in queotlon ha(for ftr.
           objeot to protiot              all p&son8 trav*U$rig  ip. ho
           Stmti  oilen              York ~5 msegu     omfr ao+sh 'bytb
           agena7]oi r to m8a g a b ntte pa&k ltti*w.a
           putidb5hwrodr 0r beat         aWh oar&. Thqp ma7
           be “maIon TV doijbttn8 8t    &or07 of aw@aatloarr .’
                                     '"4!
           or tad irtd. Bat t&at was ‘mmattir      for th8 State
           t6 ~determine.                WI kmw rro8 ,the raoi~.gf ths etatut.
           tkat it has a na~l,L8tlb8taatialrelatLq8 to an ob-
           JOot a8,to  ~*lnh the State IS Impotent to U&l-
           lmtr,  ~17,    the pusbaal-nourftqor    tho8q uk@
           U8 ~88M@t#      On OUS luri(l+&thin It8 l&&t'. wh7
           may net regalatlona to tha’,aud b+mado appliesbles
           rktkia a Stat.6 to thr-a&PiaP ttillmmd oompaalas
           engaged In iiWr8tato eoonnetbea8 well a8 to oar8
           used whol4 with&R 8u8k Stat*? PW86S8 tXeVeklir@
           on lsterrta:tr,t*t%w rrcl a8 aup entitled,    wM1e
           tit&bina Stat8, to tha~pr@tbOtiOn 0r that Btata,
           a8~tkO8. rho tratel 00 6OamStiOtralo8.      !iqm
           8tatUt8 in QU88tiOa %B .BQt QiX+Qt@ .&iia8t.ioteT-
           atfbto.00maeroa.  ~QT %S it witkgn the ma%pang~Or
           the Ooertituttoa a regulation or o~mmm~',~al-
           though It oontrctls,in 8QpU d8Bfee, the oonduot
           or those aagaged.ia awk ooauubroe. k?kV    rW.448 it
           mar efreot lntemtat8 oomae~oe, ;it i.8to w Feg@zAed                                 ., "   ~.
           a8 leglalatioa tltX*iA   0r.~ooaabraa~~4 enaa;*~Aunder
           the porex reraalni,ng  wkth the mate to rcylrrlate the
           relattve right8 'ant$Buti88 0r a11'prrroa8~mixdoor-
           poratlona rithln ita limit8. %@&I!. liigLao8d~bf
       suok     national        logi8latioa         as   Congress   caT    right-
           88tabli8h under %t8 WWJr t0 ZWLtiata ?oa-
       rully
    merae with rordgn    nation8 aa amonisthe rrerrml
   e&.afe8, the raliditr 0r the ~statute, SO rar a0 th.
    003MIrOO  olaU80  0r the co~stltutloa 0r tke United
    States ir oonoarned, cannot b8 qUe8tiOn8d.
            wC~~8a1 ror the railroad 8ugsts8trthat a ooa-
       rliot imtre8n State rogulatlon8 IIIr88p8ot or thr
       bating or paurager   ous us04 In lntorrteta  oom-
       8uao      ualQ       Uko        88f8   and   raptd.tra58portatloa~lm-
       go88iblOl    that t0 Stop U OXPM.8 tMh         OQ it8 trip
       Sroa Ior York t0 B08tO5 at th0 -0Oti8Ut            -8    h
       or&u    tkat paUORgU8     ma7 108V8. the oars &ate6 a8
       n~uind      b7 hW               et   iHO’ OthU  WI    b8t.6
       in l biirU&        md0       rriOrrif7   With the hU8 Or
       Camwotiout,      and than   .tb    m88&8hUOtt8     11Q8 t0
       got lato 'warsheated bj rtfii        laathersaado a8 %?a-
       @red          b
                    tme hW8 0r t&q. Ckmwawoalth, w0oltlabo
       a kardr JJ p on travel Watt aoold not bm an@&
       4&88 #088iblO      &BOOn*rDhlO88 ,OUUiOt WfOOt a
       gU88tiarr   Or p0w.r in uoh 6tat.      to rke BuOh~a#Oli-
       able. ro6ahtloa*-               rot the uiot7 ot parnag8rron
       Iat0r8tato trains a8 in it8 judlpwat, all thinga
       00n8ihr0d, 18 rpproprbiw8nb     0rr00tit0. ~IWW
       V8d8&WeS  Or thlr Ohal'8Ot.r 08MOt br 8WiidOb 10
       low a8 8roh staw ha8 pbnar7 8tlttvarst7 mft~hi5 its
       ~tWritOElalUritrito    prOrid for tbe.8MOt7 0f tha
       &VAbuO,‘@a Otii5& t0 it8 OU8 Vi088 Of BWl8@8$t7    md
       publiegoI187’ .a& aa loag 80 Qangrear dnr       It rtn
       aot     to .otabdfrh            ngulatioacl       en tha mbjiot          :tht   would
       dirplctooway laoooillrtaatro$lpom:of                               the      Statea
       OOV8ra            the &me        ground.     *

             IO themfor           adri8o 700~that, i5,our opinion, T0xar Pure
Pood   and     lhu       Law8   will  apply 40 intqr8,tato dining bars while
tJmyr&l5           ,in tblr       State.
                                                                    Vu7     truly      7ours

                                                             ATTORWEYCWhlAL             OF TEXAB




                                                                                               COtdHlHIL